IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-58,262-03


                         EX PARTE ROSALINO CASTRO, Applicant


            ON APPLICATION FOR A WRIT OF HABEAS CORPUS
  CAUSE NO. C-1-W011935-1554677-A IN THE CRIMINAL DISTRICT COURT NO. 1
                         FROM TARRANT COUNTY


       Per curiam.

                                             ORDER

       Applicant was convicted of one count of engaging in organized criminal activity and one

count of unauthorized use of a motor vehicle. He was sentenced to forty-five years’ and fifteen

years’ imprisonment. The Second Court of Appeals affirmed his conviction. Castro v. State, 02-18-

00474-CR (Tex. App.—Ft. Worth Jan. 9, 2020)(not designated for publication). Applicant filed this

application for a writ of habeas corpus, as well as a supplemental application, in the county of

conviction, and the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       In multiple grounds, Applicant contends that trial counsel was ineffective. Counsel filed an

affidavit, but after that affidavit was filed, a supplemental application for writ of habeas corpus

adding two more allegations of ineffective assistance of counsel. The trial court has requested more
                                                                                                       2

time to address these supplemental claims.

        Applicant has alleged facts that, if true, might entitle him to relief. Strickland v. Washington,

466 U.S. 668 (1984). Accordingly, the record should be developed. The trial court is the appropriate

forum for findings of fact. TEX . CODE CRIM . PROC. art. 11.07, § 3(d). The trial court shall order trial

counsel to respond to Applicant’s claim. In developing the record, the trial court may use any means

set out in Article 11.07, § 3(d). It appears that Applicant is represented by counsel. If the trial court

elects to hold a hearing, it shall determine if Applicant is represented by counsel, and if not, whether

Applicant is indigent. If Applicant is indigent and wishes to be represented by counsel, the trial court

shall appoint an attorney to represent Applicant at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

        The trial court shall make findings of fact and conclusions of law as to whether trial counsel’s

performance was deficient and Applicant was prejudiced. The trial court may make any other

findings and conclusions that it deems appropriate in response to Applicant’s claim.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: October 27, 2021
Do not publish